UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedOctober 31, 2007 [] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52056 OPES EXPLORATION INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 00-0000000 (I.R.S. Employer Identification No.) 9620 Williams Road, Richmond, British Columbia, V7A 1H2, Canada (Address of principal executive offices) 604-723-9660 (Issuer’s telephone number) n/a (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes[]No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ X ] Yes[]No APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at December 14, 2007 common stock - $0.001 par value 43,355,000 Transitional Small Business Disclosure Format (Check one):Yes[]No[ X ] Page - 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. OPES EXPLORATION INC. (an exploration stage company) INTERIM FINANCIAL STATEMENTS October 31, 2007 (Unaudited) Index Balance Sheets F-1 Statements of Operations F-2 Statements of Cash Flows F-3 Notes to the Financial Statements F-4 Page - 2 Opes Exploration Inc. (An Exploration Stage Company) Balance Sheets (Expressed in U.S. dollars) (Unaudited) October 31, 2007 $ January 31, 2007 $ ASSETS Current Assets Cash 243,063 24,957 Prepaid expenses 18,082 3,410 Total Assets 261,145 28,367 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable 11,948 2,250 Accrued liabilities 1,358 1,742 Due to related parties (Note 3(b)) 92 75 Total Liabilities 13,398 4,067 Contingencies and Commitments (Notes 1 and 6) Stockholders’ Equity Common Stock, 75,000,000 shares authorized, $0.001 par value 43,355,000 issued and outstanding (January 31, 2007 – 42,680,000) shares) 43,355 42,680 Additional Paid-In Capital 289,395 10,070 Donated Capital (Note 3(a)) 13,000 10,750 Deficit Accumulated During the Exploration Stage (98,003 ) (39,200 ) Total Stockholders’ Equity 247,747 24,300 Total Liabilities and Stockholders’ Equity 261,145 28,367 (The accompanying notes are an integral part of these financial statements) F-1 Opes Exploration Inc. (An Exploration Stage Company) Statements of Operations (Expressed in U.S. dollars) (Unaudtied) Accumulated from For the For the For the For the November 14, 2005 Three Months Three Months Nine Months Nine Months (Date of Inception) Ended Ended Ended Ended To October 31, October 31, October 31, October 31, October 31, 2007 2007 2006 2007 2006 $ Revenue – Expenses Donated expenses (Note 3(a)) 13,000 750 2,250 2,250 6,750 General and administrative 25,857 8,517 1,850 21,596 2,548 Impairment of mineral property (Note 5) 289 – Mineral exploration costs 8,611 4,903 – 4,903 621 Professional fees 50,246 12,077 2,150 30,054 11,050 Total Expenses 98,003 26,247 6,250 58,803 20,969 Net Loss (98,003 ) (26,247 ) (6,250 ) (58,803 ) (20,969 ) Net Loss Per Share – Basic and Diluted – Weighted Average Shares Outstanding 42,865,300 42,680,000 42,743,900 42,680,000 (The accompanying notes are an integral part of these financial statements) F-2 Opes Exploration Inc. (An Exploration Stage Company) Statements of Cash Flows (Expressed in U.S. dollars) (Unaudtied) For the Nine For the Nine Months Ended Months Ended October 31, October 31, 2007 2006 $ $ Operating Activities Net loss for the period (58,803 ) (20,969 ) Adjustment to reconcile net loss to net cash used in operating activities: Donated expenses 2,250 6,750 Change in operating assets and liabilities Prepaid expenses (14,672 ) – Accounts payable and accrued liabilities 9,314 (4,134 ) Due to related parties – 79 Net Cash Used In Operating Activities (61,911 ) (18,274 ) Financing Activities Proceeds from issuance of common stock 280,000 – Net Cash Flows Provided By Financing Activities 280,000 – Effect of Exchange Rate Changes on Cash 17 – Increase (Decrease) in Cash 218,106 (18,274 ) Cash - Beginning of Period 24,957 51,803 Cash - End of Period 243,063 33,529 Supplemental Disclosures Interest paid – – Income taxes paid – – (The accompanying notes are an integral part of these financial statements) F-3 Opes Exploration Inc. (An Exploration Stage Company) Notes to the Financial Statements October 31, 2007 (Expressed in U.S. Dollars) (Unaudited) 1. Nature of Operations and Continuance of Business Opes Exploration Inc. (the “Company”) was incorporated in the State of Nevada on November 14, 2005. The Company is an Exploration Stage Company, as defined by Statement of Financial Accounting Standard (“SFAS”) No.7 “Accounting and Reporting by Development Stage Enterprises”. The Company’s principal business is the acquisition and exploration of mineral resources. The Company has not presently determined whether its properties contain mineral reserves that are economically recoverable. These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has never generated revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, confirmation of the Company’s interests in the underlying properties, and the attainment of profitable operations. As at October 31, 2007, the Company has accumulated losses of $98,003 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Summary of Significant Accounting Policies a) Basis of Presentation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. The Company’s fiscal year end is January 31. b) Interim Financial Statements The interim unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form10-QSB. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended January 31, 2007, included in the Company’s Annual Report on Form10-KSB filed on May 9, 2007 with the SEC. The financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s financial position at October 31, 2007, and the results of its operations and cash flows for the three and nine month periods ended October 31, 2007 and 2006. The results of operations for the nine months ended October 31, 2007 are not necessarily indicative of the results to be expected for future quarters or the full year. c) Use of Estimates The preparation of financial statements in conformity with US generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates.The Company regularly evaluates estimates and assumptions related to donated expenses, and deferred income tax valuations. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. F-4 Opes Exploration Inc. (An Exploration Stage Company) Notes to the Financial Statements October 31, 2007 (Expressed in U.S. Dollars) (Unaudited) 2.Summary of Significant Accounting Policies (continued) d) Basic and Diluted Net Income (Loss) Per Share The Company computes net income (loss) per share in accordance with SFAS No. 128, "Earnings per Share". SFAS No. 128 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders by the weighted average number of shares outstanding during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. At October 31, 2007, there were no potentially dilutive securities. e) Comprehensive Loss SFAS No. 130, “Reporting Comprehensive Income,” establishes standards for the reporting and display of comprehensive loss and its components in the financial statements. As at October 31, 2007 and 2006, the Company has no items that represent a comprehensive loss and, therefore, has not included a schedule of comprehensive loss in the financial statements. f) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. g) Mineral Property Costs The Company has been in the exploration stage since its inception on November 14, 2005 and has not yet realized any revenues from its planned operations. It is primarily engaged in the acquisition and exploration of mining properties. Mineral property exploration costs are expensed as incurred. Mineral property acquisition costs are initially capitalized when incurred using the guidance in EITF 04-02, “Whether Mineral Rights Are Tangible or Intangible Assets”. The Company assesses the carrying costs for impairment under SFAS 144, “Accounting for Impairment or Disposal of Long Lived Assets” at each fiscal quarter end. When it has been determined that a mineral property can be economically developed as a result of establishing proven and probable reserves, the costs then incurred to develop such property, are capitalized. Such costs will be amortized using the units-of-production method over the estimated life of the probable reserve. If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. h) Long-Lived Assets In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”, the Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. F-5 Opes Exploration Inc. (An Exploration Stage Company) Notes to the Financial Statements October 31, 2007 (Expressed in U.S. Dollars) (Unaudited) 2.Summary of Significant Accounting Principles (continued) i) Financial Instruments Financial instruments, which include cash, accounts payable, accrued liabilities and amounts due to related parties, were estimated to approximate their carrying values due to the immediate or short-term maturity of these financial instruments. The Company’s operations are in Canada which results in exposure to market risks from changes in foreign currency rates. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. j) Income Taxes Potential benefits of income tax losses are not recognized in the accounts until realization is more likely than not. The Company has adopted SFAS No. 109 “Accounting for Income Taxes” as of its inception. Pursuant to SFAS No. 109 the Company is required to compute tax asset benefits for net operating losses carried forward. Potential benefit of net operating losses have not been recognized in these financial statements because the Company cannot be assured it is more likely than not it will utilize the net operating losses carried forward in future years. On February 1, 2007, the Company adopted Financial Accounting Standards Board Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (“FIN 48”).FIN 48 prescribes a measurement process for recording in the financial statements uncertain tax positions taken or expected to be taken in a tax return.Additionally, FIN 48 provides guidance regarding uncertain tax positions relating to derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition.At October 31, 2007, the Company had no material uncertain tax positions. k) Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated in accordance with SFAS No. 52 “Foreign Currency Translation”, using the exchange rate prevailing at the balance sheet date. Gains and losses arising on settlement of foreign currency denominated transactions or balances are included in the determination of income. Foreign currency transactions are primarily undertaken in Canadian dollars. The Company has not, to the date of these financials statements, entered into derivative instruments to offset the impact of foreign currency fluctuations. l) Stock-based Compensation The Company records stock-based compensation in accordance with SFAS No. 123R “Share Based Payments,” using the fair value method.The Company has not issued any stock options or share based payments since its inception. m) Recently IssuedAccounting Pronouncements In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities –
